DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Herein, "the previous Office action" refers to the final rejection of 3 Dec 2020.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 Jun 2021 has been entered.

Amendments Received
Amendments to the claims were received and entered on 3 Jun 2021.

Election/Restrictions
Claims 3, 8 and 12–21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 30 Mar 2020.

Status of the Claims
Withdrawn: 3, 8 and 12–21
Examined herein: 1, 2, 4–7 and 9–11

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4–7 and 9–11 are rejected under 35 USC § 101 because the claimed inventions is directed to non-statutory subject matter.
This rejection is maintained from the previous Office action; the rationale has been updated to add the newly-added limitation to the list of abstract ideas.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of "extracting aperiodic components from a time-series wave data set for classification purposes".
Mathematical concepts recited in the claims include "performing … component analysis of each of the time-series wave data sets …", "performing … component analysis of all of the first sets of aperiodic components …", and "fitting … the subject's first set of aperiodic components to the second set of aperiodic components …".
Steps of evaluating, analyzing or organizing information recited in the claims include "collecting … a time-series wave data set for each of the plurality of subjects", "selecting an individual subject for analysis and identifying the subject's first set of aperiodic components", and "mak[ing] a diagnostic determination".
Methods of organizing human activity recited in the claims include "subjecting a plurality of subjects to one or more contrasting conditions".

Claim 1 recites additional elements that are not abstract ideas: that the method is implemented with "one or more computer systems configured with executable instructions", including "a component extraction module" and "a component fitting module".  The claims do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).
None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).

When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized analysis of time-series data).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Arguments - Claim Rejections Under 35 USC § 101
In the reply filed 3 Jun 2021, Applicant asserts that the claims recite a practical application in the form of "the diagnostic purpose of identifying the individual subject as having the classifications of conditions associated with the group" (p. 8).
This claim element is not a practical application.  A diagnosis or classification is information about a subject.  While the information may be useful or beneficial, it is still just information.  Information itself is abstract.  So this claim element is part of the abstract idea, and as such, cannot be an additional practical element into which the abstract idea is integrated.
The arguments are therefore unpersuasive, so the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2, 5–7, 9 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berka, et al. (US 2010/0292545; on IDS of 22 Aug 2017); Frishkoff, et al. (Computational Intelligence and Neuroscience 2007; on IDS of 22 Aug 2017); and Fadem, et al. (US 2008/0208072; on IDS of 22 Aug 2017).
This rejection is maintained from the previous Office action.  Minor revisions have been made to the rationale to address the newly-presented subject matter of claim 1.

a.	a "subject is presented with tasks that test cognitive functions" (0028), which constitute "contrasting conditions"
b.	"acquir[ing] a multitude of physiological signals synchronized with behavior/performance data ('neurocognitive data') under a multitude of test conditions and analyz[ing] neurocognitive data and deriv[ing] multitudes of neurocognitive measures from the same data" (0010); recording physiological signals, such as EEG data (i.e. "a time-series wave data set"), from one or more subjects in a computer system (0025–0026); "physiological signals (e.g., subject's brain waves, heart electrical activity, etc.) are simultaneously acquired while the subject is presented with tasks that test cognitive functions" (0028)
c.	extracting features, such as ERPs, from the EEG data (0046)
d.	creating a statistical classifier that uses the features to predict the mental or physiological state or condition (0066–0067; 0080); the classifier may be created based on "a normative reference group of subjects having similar demographic characteristics and, if applicable, suffering from the same illness or other pathological condition that may impact cognitive functions or emotional state" (0071)
e.	selecting a particular subject to be classified …
f.	… and classifying them based on their measured features (loc. cit.); the classification can be considered a type of diagnosis (0012)

Frishkoff teaches a software framework for automatically extracting ERP components from EEG data using "Temporal PCA" (p. 4 § 2.2.1).
The [time series] data matrix is [] self-multiplied and mean-corrected to produce a covariance matrix. The covariance matrix is subjected to eigenvalue decomposition, and the resulting nonnoise factors are rotated using Promax to obtain a more transparent relationship between the PCA factors and the latent variables of interest (i.e., ERP components). (p. 4, bot. of col. 2 – p. 5, top of col. 1).

For our initial attempts to automate data description and classification, tPCA offered several advantages over traditional methods. First, tPCA is able to separate overlapping spatiotemporal patterns. Second, tPCA automatically extracts a discrete set of temporal patterns. Third, when implemented and graphed appropriately, tPCA results are easily interpreted with respect to previous findings, as illustrated below. tPCA is therefore easily incorporated in an automated process for ERP pattern extraction and classification. (p. 5, mid. of col. 1)

Frishkoff further teaches that the PCA-derived ERP patterns are congruent with patterns manually identified by experts (p. 7 § 4.1.2; p. 8, Table 2), including the N100 ERP taught by Berka (0046).
Berka teaches using a statistical classifier to compare the features (including ERPs) measured from a subject to features obtained from "a normative reference group of subjects having similar demographic characteristics and, if applicable, suffering from the same illness or other pathological condition that may impact cognitive functions or emotional state" (0071), but does not teach a statistical classifier "wherein performing component analysis comprises creating a covariance matrix of all of the first sets of aperiodic components and performing principal component analysis …".
Fadem teaches a method of classifying the physiological or cognitive characteristics of a subject using ERPs derived from "biopotential waveform data" (e.g. EEG measurements) (0005).  Fadem teaches extracting ERPs from the waveform data (0080–0084), and that
Dimensionality reduction through principal component analysis (PCA) is often employed in pattern recognition problems to improve classification by removing redundant information from the measured vectors. PCA requires the computation of the eigenvalues and eigenvectors of the covariance matrix. (0114)


With respect to claims 2 and 11, Berka (0066), Frishkoff (p. 6 § 3.1) and Fadem (0108) all teach recording EEGs during cognitive tasks in a controlled environment.
With respect to claim 5, Frishkoff teaches that the data are "mean-corrected" (p. 5, top of col. 1).
With respect to claim 6, Berka teaches that gender is one of the demographic features used in the classification (0080).
With respect to claim 7, Fadem teaches using a classifier to diagnose Alzheimer's Disease (0250).
With respect to claim 9, Berka teaches using ANOVA to statistically compare data between individuals (0079); Berka teaches basing the statistical comparison or classification on multiple features (i.e. variables), which suggests that in this context, ANOVA is actually multivariate ANOVA.  Fadem also teaches statistically comparing multivariate data using ANOVA (0121).
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to modify prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to use the automated ERP extraction procedure of Frishkoff to extract ERPs in the method of Berka, because automation.  Given that Frishkoff teaches that the automatically extracted patterns are congruent with ERP patterns identified by experts (such as those extracted by Berka), said practitioner would have readily predicted that the combination would successfully result in a method of automatically extracting ERPs from EEG traces using PCA, and then classifying the individual by fitting the ERPs from the individual to ERPs from a reference group of subjects having one or more common characteristics.
Said practitioner also would have been motivated to modify the statistical classifier of Berka and Frishkoff to use "dimensionality reduction through principal component analysis", because Fadem 
The invention is therefore prima facie obvious.

Claims 4 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berka, Frishkoff and Fadem as applied to claim 1 above, and further in view of Dien, et al. (Clinical Neurophysiology 2005; on IDS of 10 Nov 2017) and Liu, et al. (Computational Statistics 2007).
This rejection is maintained verbatim from the previous Office action.
The combination of Berka, Frishkoff and Fadem teaches a method of classifying subjects based on ERPs extracted from EEG data, but does not teach "creating an SSCP [] matrix of time points from the time-series wave data" or "performing spectral decomposition analysis to extract [] ASD components from the SSCP matrix", as recited in claim 4.  Nor do any of these references teach "selecting from the group [of recited classification algorithms] to identify relationships to classifications associated with the second set of aperiodic components", as recited in claim 10.
Dien teaches that an alternative to PCA, which uses the covariance matrix, is to decompose a SSCP matrix generated from time-series data (p. 1810, top of col. 1).  Dien teaches that for some datasets "the SSCP is essentially identical to the covariance matrix for temporal PCA", and that for others, "the effect of the SSCP depends on reference site activity" (p. 1810, top of col. 1).  While Dien acknowledges that interpretation of decomposed SSCP data is more complex than interpretation of PCA data, Liu provides a motivation for using this more complex analysis: "PLS should perform better than PCA for dimension reduction when discriminant analysis on the scores is the ultimate goal" (p. 193 § 4) 
With respect to claim 10, Liu teaches that the features obtained by decomposing the SSCP matrix can be used for classification with linear discriminant analysis (mid. of p. 190).
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to combine the SSCP decomposition method of Dien with the time-series signal analysis and classification method of Berka, Frishkoff and Fadem, because Liu teaches that decomposition of the SSCP matrix yields features that are better for classification than those obtained using PCA.  Given that both Dien and the combination of Berka, Frishkoff and Fadem are directed to extracting ERP-like features from EEG data, and that the findings of Liu are applicable to any kind of dimensionality-reduction problem, said practitioner would have readily predicted that the combination would successfully result in a method of extracting ERP by decomposing the SSCP matrix and using the extracted features for classification.  The invention is therefore prima facie obvious.

Response to Arguments - Rejections Under 35 USC § 103
In the reply filed 3 Jun 2021, Applicant identifies four claim elements, and alleges that the cited combination of art does not teach them (pp. 9–10).
All of the contested claim elements were addressed in the rationale for rejection.  The rationale includes citations to specific teachings in one or more of the references that teach the limitation.  "Collecting a time-series wave data set for each of a plurality of subjects" is satisfied by the teaching of acquiring EEG data, which all of Berka, Frishkoff and Fadem teach.  "Performing component analysis of each of the time-series wave data sets" and "performing component analysis of all of the first sets of aperiodic components" are taught by Frishkoff.  "Fitting an individual subject's first set of aperiodic components to the second set of aperiodic components" is taught by the combination of Frishkoff and Berka.
Applicant further argues that "extracting a second set of aperiodic components … does not appear to be taught or suggests by the combination of references" (p. 11).
This argument is not consistent with the examiner's rationale for rejection.  As explained above, Berka teaches two sequential steps: first, extraction of ERPs from EEG data (0046); and second, use of the extracted ERPs in a statistical classifier (0066–0067; 0080).  These two steps are analogous, but not identical, to the disclosed procedure in which "the RASD component extraction module 110 can be used to isolate wave contours within an individual … and then the RASD component fitting module 112 can be used to identify classifications between individuals" (¶ 0020), and the claimed steps of "component analysis of each of the time-series wave data" and "component analysis of all of the first sets of aperiodic components".  The teachings of Frishkoff and Fadem bridge the differences between the teachings of Berka and these first and second components, respectively, of the instant claims.
Frishkoff teaches an advantageous way of extracting ERPs from EEG data, which is the first step of Berka.  As further explained above, this method satisfies the claimed limitation of "creating a covariance matrix of time points from the time-series wave data set and performing principal 
Fadem teaches an advantageous method of creating a PCA-based statistical classifier that uses extracted ERPs to predict the physiological or cognitive characteristics of a subject.  As further explained above, this method satisfies the limitation of "creating a covariance matrix of all of the first sets of aperiodic components and performing principal component analysis to extract the second set of aperiodic components from the covariance matrix".  Hence, using the advantageous PCA-based classification procedure of Fadem in the method of Berka results in the claimed "component analysis of all of the first sets of aperiodic components".  The combination of Berka, Frishkoff and Fadem therefore teaches the contested limitation.
The arguments are therefore unpersuasive, so the rejections are maintained.

Conclusion
No claim is allowable.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631